12-3339
     Jordan v. Levine

                          UNITED STATES COURT OF APPEALS
                              FOR THE SECOND CIRCUIT

                                     SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER FILED
     ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
     PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A
     DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER MUST
     SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Thurgood Marshall United
 3       States 29th day of October, two thousand thirteen.
 4
 5       PRESENT: RALPH K. WINTER,
 6                DENNIS JACOBS,
 7                CHESTER J. STRAUB,
 8                              Circuit Judges.
 9
10       - - - - - - - - - - - - - - - - - - - -X
11       VICTOR JORDAN,
12                Plaintiff-Appellant,
13
14                      -v.-                                            No. 12-3339
15
16       HON. KATHERINE A. LEVINE, A Judge of
17       the New York City Civil Court, Kings
18       County, LENNA S. JORDAN, ROSLYN LOUISE
19       BLACKMAN, and, ALFRED E. LOCASCIO,
20       Marshal, City of New York,
21                Defendants-Appellees.
22       - - - - - - - - - - - - - - - - - - - -X
23
24       FOR PLAINTIFF-APPELLANT:              VICTOR JORDAN, pro se, Brooklyn,
25                                             NY.
26
27       FOR DEFENDANTS-APPELLEES:             No appearance.


                                                  1
 1                               JUDITH VALE, Assistant Solicitor
 2                               General, for amicus curiae Eric
 3                               T. Schneiderman, Attorney
 4                               General of the State of New
 5                               York, Albany, NY, in support of
 6                               Defendant-Appellee Hon.
 7                               Katherine A. Levine.
 8
 9        Appeal from a judgment of the United States District
10   Court for the Eastern District of New York (Mauskopf, J.).
11
12        UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED,
13   AND DECREED that the judgment of the district court be
14   AFFIRMED.
15
16       Victor Jordan, pro se, appeals from a judgment

17   dismissing his complaint sua sponte for lack of subject

18   matter jurisdiction.   The complaint alleges constitutional

19   violations arising out of a state court eviction proceeding.

20   We assume the parties’ familiarity with the underlying

21   facts, the procedural history of the case, and the issues on

22   appeal.

23       The district court properly dismissed Jordan’s

24   complaint because Jordan’s claims are barred by the

25   Rooker-Feldman doctrine.   Pursuant to that doctrine, federal

26   district courts lack subject matter jurisdiction in “cases

27   brought by state-court losers complaining of injuries caused

28   by state-court judgments rendered before the district court

29   proceedings commenced and inviting district court review and

30   rejection of those judgments.”    Exxon Mobil Corp. v. Saudi

31   Basic Indus. Corp., 544 U.S. 280, 284 (2005).    “[T]here are


                                   2
1    four requirements for the application of Rooker-Feldman”:

2    (1) “the federal-court plaintiff must have lost in state

3    court”; (2) the plaintiff must complain of injuries caused

4    by a “state-court judgment”; (3) the plaintiff must “invite

5    district court review and rejection of that judgment”; and

6    (4) “the state-court judgment must have been rendered before

7    the district court proceedings commenced.”   See Hoblock v.

8    Albany Cnty. Bd. of Elections, 422 F.3d 77, 85 (2d Cir.

9    2005) (footnote, internal quotations, and alteration

10   omitted).

11       These requirements are satisfied here.   Jordan is

12   seeking an order staying the enforcement of a state court

13   warrant of eviction.   Jordan’s claims against Judge Levine

14   (alleged misconduct during the state court proceedings) and

15   Marshal Locascio (unconstitutional enforcement of the

16   warrant of eviction) arise from and concern only the state

17   court eviction judgment and were filed after that judgment

18   was entered.   District courts lack jurisdiction “over

19   challenges to state court decisions in particular cases

20   arising out of judicial proceedings even if those challenges

21   allege that the state court’s action was unconstitutional.”

22   D.C. Court of Appeals v. Feldman, 460 U.S. 462, 486 (1983)

23   (emphasis added).



                                   3
1        A pro se complaint usually should not be dismissed

2    without granting the plaintiff leave to amend.   See Cuoco v.

3    Moritsugu, 222 F.3d 99, 112 (2d Cir. 2000).   However, leave

4    to amend is unnecessary if it would be futile.   See id.

5        We have considered all of Jordan’s remaining arguments

6    and conclude that they are without merit.   The judgment of

7    the district court is hereby affirmed.

 8
 9                              FOR THE COURT:
10                              CATHERINE O’HAGAN WOLFE, CLERK
11




                                  4